 
 
IV 
112th CONGRESS
1st Session
H. RES. 173 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2011 
Mr. Poe of Texas (for himself and Mr. Gohmert) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the consideration of any bill or joint resolution that appropriates foreign assistance for more than one country. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Limitation on foreign assistance for more than one country12.It shall not be in order to consider any bill or joint resolution that appropriates foreign assistance for more than one country.. 
 
